Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-11-2007

Kendrick v. DA Philadelphia
Precedential or Non-Precedential: Precedential

Docket No. 02-3158




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Kendrick v. DA Philadelphia" (2007). 2007 Decisions. Paper 847.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/847


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                              PRECEDENTIAL

           UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                          No. 02-3158


                                     KEVIN KENDRICK,
                                                  Appellant
                                            v.

           THE DISTRICT ATTORNEY OF THE COUNTY OF PHILADELPHIA;
           THE ATTORNEY GENERAL OF THE STATE OF PENNSYLVANIA;
               NANCY BAILEY, SUPERINTENDENT OF FCI, FORT DIX


                      On Appeal from the United States District Court
                          for the Eastern District of Pennsylvania
                                  (D.C. No. 00-cv-03561)
                      District Judge: Honorable William H. Yohn, Jr.


                           Originally Argued January 13, 2004
                Before: BECKER, ALITO, and CHERTOFF, Circuit Judges

                               Resubmitted May 1, 2007
                     Before: SLOVITER, MCKEE, and CHAGARES,
                                   Circuit Judges*


                                      (Filed June 7, 2007)



                               ORDER AMENDING OPINION


       *
         This case was argued before the panel of Judges Becker, Alito, and Chertoff on January 13,
2004. Judge Michael Chertoff subsequently resigned on February 15, 2005. Judge, now Justice,
Samuel A. Alito, Jr. was elevated to the United States Supreme Court on January 31, 2006. Judge
Edward R. Becker passed away on May 19, 2006. The panel was reconstituted on June 6, 2006 to
consist of Judges Sloviter, McKee and Chagares.
     IT IS ORDERED that the slip opinion in the above case, filed June 7, 2007, be
amended as follows:

      Page 1 of the caption, line 5 of the Appellees:

      NANCY BAILEY, SUPERINTENDENT OF FBI, FORT DIX

should be deleted and replaced by:

      NANCY BAILEY, SUPERINTENDENT OF FCI, FORT DIX


                                                By the Court,

                                                  /s/ Dolores K. Sloviter
                                                   Circuit Judge
Dated: 11 June 2007